DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,237,839. 
Pending claim 1 reads:
An information handling system, comprising:
at least one processor; and
a memory medium, coupled to the at least one processor, that stores instructions executable by the at least one processor, which when executed by the at least one processor, cause the information handling system (IHS) to:
register, by a first IHS initialization executable of a first IHS initialization
executable/operating system (OS) executable pair that is executed via an environment associated with IHS firmware, a subroutine configured to store a plurality of addresses of a volatile memory medium of the IHS;
for each IHS initialization executable/OS executable pair of a plurality of IHS
initialization executable/OS executable pairs:
retrieve, from a first non-volatile memory medium of the IHS, an IHS initialization executable of the IHS initialization executable/OS executable pair;
execute, by the at least one processor, the IHS initialization executable via
an environment associated with IHS firmware;
copy, by the IHS initialization executable, an OS executable of the IHS initialization executable/OS executable pair from the first non-volatile memory medium to the volatile memory medium;
call, by the IHS initialization executable, the subroutine;
store, by the subroutine, an address of the volatile memory medium associated with the OS executable via a data structure stored by the volatile memory medium;
retrieve, by a first OS executable of the first IHS initialization executable/OS executable pair, the address of the volatile memory medium associated with the OS executable
from the data structure; and
copy, by the first OS executable, the OS executable from the volatile memory medium to a second non-volatile memory medium of the IHS based at least on the address of the volatile memory medium associated with the OS executable; and
execute, by the at least one processor, each OS executable of the plurality of HIS initialization executable/OS executable pairs via an OS context of an operating system.

Patented claim 1 reads:
An information handling system, comprising:
at least one processor; and
a memory medium, coupled to the at least one processor, that stores instructions
executable by the at least one processor, which when executed by the at least one processor, cause the information handling system (IHS) to:
execute, by the at least one processor, at least a portion of IHS firmware THSFW)
from a first non-volatile memory medium of the IHS;
retrieve, from the first non-volatile memory medium, a first IHS initialization executable of a first IHS initialization executable/operating system (OS) executable pair;
execute, by the at least one processor, the first IHS initialization executable via an environment associated with the IHSFW;
register, by the first IHS initialization executable, a subroutine configured to store
a plurality of addresses of a volatile memory medium of the IHS;
copy, by the first IHS initialization executable, a first OS executable of the first IHS initialization executable/OS executable pair from the first non-volatile memory medium to the volatile memory medium;
for each IHS initialization executable/OS executable pair of a plurality of IHS
initialization executable/OS executable pairs:
retrieve, from the first non-volatile memory medium, an IHS initialization executable of the IHS initialization executable/OS executable pair;
execute, by the at least one processor, the IHS initialization executable via the environment associated with the IHSFW;
copy, by the IHS initialization executable, an OS executable of the HIS initialization executable/OS executable pair from the first non-volatile memory medium to the volatile memory medium;
call, by the IHS initialization executable, the subroutine;
store, by the subroutine, an address associated with the OS executable via a data structure stored by the volatile memory medium;
retrieve, by the first OS executable, the address of the volatile memory medium associated with the OS executable from the data structure; and
copy, by the first OS executable, the OS executable from the volatile memory medium to a second non-volatile memory medium of the IHS based at least on the address of the volatile memory medium associated with the OS executable; and
execute, by the at least one processor, each OS executable of the plurality of IHS initialization executable/OS executable pairs via an OS context of an operating system.

The claims differ in the order of the stanzas and patent claims retrieves and executes the first executable “retrieve, from the first non-volatile memory medium, a first IHS initialization executable of a first IHS initialization executable/operating system (OS) executable pair; execute, by the at least one processor, the first IHS initialization executable via an environment associated with the IHSFW;” while the pending claim retrieves and executes “of a first IHS initialization executable/operating system (OS) executable pair that is executed via an environment associated with IHS firmware,” The environment may or may not be a first non-volatile storage medium,
The claimed IHSFW is the claimed vs IHS firmware.





Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the pending claims are allowable for the same reasons indicated in the parent.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Paul R. MYERS/            Primary Examiner, Art Unit 2187